The indictment contained one count, and charged this appellant with the offense of possessing a still, etc., to be used for the purpose of manufacturing or distilling prohibited liquors or beverages. Upon being convicted, as charged, by the jury, the court imposed an indeterminate term of imprisonment in the penitentiary for not less than 18 months and not more than 2 years. Judgment of conviction was accordingly entered, from which this appeal was taken. The record proper, upon which this appeal is predicated, is regular in all things. No error appearing, the judgment of conviction in the lower court will stand affirmed.
Affirmed.